United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0049
Issued: January 29, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 15, 2015 appellant filed a timely appeal from a May 21, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP abused its discretion by denying reimbursement for travel
expenses to a pharmacy.
FACTUAL HISTORY
The case was before the Board on prior appeals.2 OWCP accepted that appellant
sustained a left shoulder subscapular muscle strain on March 17, 1989 while throwing sacks of
1

5 U.S.C. § 8101 et seq.

2

Docket No. 03-1614 (issued December 16, 2003).

mail into a hamper. On November 11, 1997 appellant alleged that he sustained a left shoulder
injury while lifting a tray of mail from a u-cart to a hamper. The claim was accepted for left
shoulder strain. OWCP also accepted that appellant sustained a left shoulder strain while
reaching for and lifting a bundle of coins on June 1, 1999. The claims were combined into the
present master file, No. xxxxxx837.
By letter dated March 6, 2014, OWCP indicated that appellant had claimed travel
reimbursement for a trip to his pharmacy on multiple dates. It reported that he had requested
reimbursement for 80 miles roundtrip from his home, although the actual distance was 60 miles.
Appellant responded in a March 10, 2014 letter that he was using a Walgreen’s pharmacy in
Tempe, Arizona because it was a 24-hour pharmacy and more accessible when he needed
prescriptions filled. He reported that the route he was taking was actually 82.4 miles roundtrip
from his home, as another route had delays due to construction. Appellant attached maps and
printed directions.
OWCP advised appellant in an April 17, 2014 letter that it had reviewed Walgreen’s
pharmacy locations and there was a 24-hour pharmacy approximately nine miles from his house,
and provided an address for the pharmacy. In addition, it indicated there was a Walgreen’s
pharmacy within one mile of his house, with closing hours of 10:00 p.m. during the week and
6:00 p.m. on weekends. OWCP advised appellant there was no reason to travel 80 miles
roundtrip to fill his prescriptions.
By decision dated October 8, 2014, OWCP denied travel reimbursement for claimed
travel to Walgreen’s pharmacy of 80 miles roundtrip. It noted the locations of the pharmacies
discussed in its April 17, 2014 letter.
In a March 22, 2014 letter, appellant indicated that he had claimed travel reimbursement
for nine pharmacy roundtrip visits at 80 miles per visit from January 28 to February 27, 2014.
For the period February 28 to April 20, 2014, he indicated that he requested travel
reimbursement at 60 miles for a roundtrip visit.
Appellant requested a review of the written record by an OWCP hearing representative
on October 27, 2014. He argued that he had been using the Tempe pharmacy location for over
20 years and OWCP had previously paid his travel reimbursement.
By decision dated May 21, 2015, OWCP’s hearing representative affirmed the October 8,
2014 decision. She found OWCP had not abused its discretion in denying the claimed travel
reimbursement.
LEGAL PRECEDENT
Section 8103(a) of FECA provides for the furnishing of services, appliances, and supplies
prescribed or recommended by a qualified physician which OWCP, under authority delegated by
the Secretary, considers likely to cure, give relief, reduce the degree or the period of disability, or
aid in lessening the amount of monthly compensation.3 In interpreting section 8103(a), the
3

5 U.S.C. § 8103(a).

2

Board has recognized that OWCP has broad discretion in approving services provided under
FECA to ensure that an employee recovers from his or her injury to the fullest extent possible in
the shortest amount of time.4 OWCP has administrative discretion in choosing the means to
achieve this goal and the only limitation on OWCP’s authority is that of reasonableness.5
With respect to transportation, OWCP regulation provides that the employee is entitled to
reimbursement of necessary expenses, including transportation needed to obtain authorized
medical services, appliances, or supplies.6 To determine what is a reasonable distance, OWCP
will consider the availability of services, the employee’s condition, and the means of
transportation. Generally, a distance of up to 100 miles roundtrip is considered a reasonable
distance to travel, and travel should be undertaken by the shortest route and by public
conveyance if practical.7
FECA Bulletin No. 14-02 provides in relevant part: “A claimant may claim mileage for
pharmacy pick up to his or her local pharmacy; reimbursement is generally limited to the closest
pharmacy by the shortest route.”8
ANALYSIS
In the present case, appellant has claimed reimbursement for travel from his home to a
pharmacy to pick up medical prescriptions. He indicated that he went to a Walgreen’s pharmacy
in Tempe, Arizona, which was either 80 miles or 60 miles from his home, depending on the route
taken.
Although the regulations noted above refer to a 100-mile roundtrip, in the present case
appellant is not travelling for medical treatment. As FECA Bulletin No. 14-02 indicates, while
pharmacy transportation may be reimbursable, it is generally limited to the closest pharmacy by
the closest route. In considering the “availability of services” under OWCP regulations at 20
C.F.R. § 10.315(a) noted above, OWCP made a finding that there was a Walgreen’s pharmacy
one mile from appellant’s home and another with 24-hour service approximately nine miles from
his house. Appellant did not contest these particular findings of fact and no contrary evidence
was presented.
The reason appellant provided for filling his prescriptions in Tempe was that he had been
going there for 20 years and it was a 24-hour pharmacy. A prior reimbursement for
transportation or other services under 5 U.S.C. § 8103(a) does not establish a continuing

4

Dale E. Jones, 48 ECAB 648, 649 (1997).

5

Daniel J. Perea, 42 ECAB 214, 221 (1990) (holding that abuse of discretion by OWCP is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment, or administrative actions which are
contrary to both logic and probable deductions from established facts).
6

20 C.F.R. § 10.315(a).

7

Id. See also D.F., Docket No. 14-1841 (issued July 20, 2015).

8

FECA Bulletin No. 14-02 (issued January 29, 2014).

3

entitlement to reimbursement.9 Appellant did not adequately explain why a 24-hour pharmacy
was required, and in any case OWCP found a 24-hour Walgreen’s pharmacy much closer to his
home. OWCP made a reasonable conclusion that he could have his prescriptions filled without
travelling 60 or 80 miles roundtrip. This finding is consistent with “the closest pharmacy by the
shortest route” provision of FECA Bulletin No. 14-02.
OWCP has, as discussed above, discretion in approving travel reimbursement consistent
with 5 U.S.C. § 8103. The denial of the requested travel reimbursements was reasonable under
the circumstances of this case. Therefore, no abuse of discretion has been established in this
case.
On appeal, appellant argues that he had complied with OWCP’s request for evidence
regarding his travel to the Tempe pharmacy and asserts that OWCP implied that he could
continue to use this pharmacy if he provided the requested information. As noted, a prior
reimbursement does not establish that OWCP must continue the same reimbursement to
appellant. OWCP has discretion to authorize mileage for prescription purchases, and for the
reasons discussed OWCP did not abuse its discretion in this case.
CONCLUSION
The Board finds OWCP did not abuse its discretion by denying reimbursement for travel
expenses to a pharmacy.

9

See W.H., Docket No. 14-1662 (issued February 3. 2015).
May 21, 2008).

4

See also J.M., Docket No. 07-1075 (issued

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 21, 2015 is affirmed.
Issued: January 29, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

